Citation Nr: 1536164	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.M., and M.M.


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952. This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for a back injury, lower back pain, hemorrhoids, and prostatitis (prostate problems) was denied therein.  The Veteran appealed each of these determinations.  In February 2013, the Board recharacterized the back injury, lower back pain, and prostatitis (prostate problems) issues comprising this matter to ones of a low back disability and a prostate disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Then, the Board remanded this matter for a hearing before a Veterans Law Judge (VLJ).  Such hearing was held in May 2013 before the undersigned VLJ.  The Veteran testified in addition to his wife J.M. and his sister M.M.  In July 2013 and January 2014 the Board remanded this matter for additional development.  In October 2014, the Board denied the Veteran's claim of entitlement to service connection for a prostate disability and granted his claim of service connection for hemorrhoids.  The Board remanded his claim of entitlement to service connection for a low back disability.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision in November 2014, the Appeals Management Center (AMC) implemented the Board's October 2014 decision to grant service connection for hemorrhoids.  The AMC assigned an initial rating of 10 percent.  In June 2015 the Veteran filed a notice of disagreement with the initial rating assigned.  An appeals election letter was sent to the Veteran on August 5, 2015 providing him with 60 days to decide whether he wants his case to be reviewed by a Decision Review Officer (DRO) or to have it follow the traditional appeal process.  The Veteran was advised that if his appeal could not be granted he would be sent a Statement of the Case (SOC).  Thus no further action is currently warranted by the Board regarding the matter of an initial rating higher than 10 percent for hemorrhoids.  In June 2015 the Veteran also raised the matter of bleeding fissures, and the Board hereby refers it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In a statement in January 2013, the Veteran claimed that there was clear and unmistakable error (CUE) in the Board decision that denied service connection for a low back disability.  However, in January 2013 there was no Board decision of record that denied the claim of service connection for a low back disability.  To the extent that the Veteran may be arguing that there is CUE in the January 2010 rating decision, which is the only rating decision of record that denied service connection for a back disability, this decision is currently on appeal.  Hence, there is no final adverse RO or Board decision that can be subject to a CUE attack.  Thus, as a matter of law, the Veteran cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997). 

In June 2015, the Veteran also signed a waiver of AOJ initial review of any additionally submitted evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A low back disability did not manifest in service, arthritis did not manifest within the one year presumptive period or for many years thereafter, and a low back disability is not otherwise related to service.


CONCLUSION OF LAW

A low back disability did not manifest during service, arthritis may not be presumed to have been incurred therein, and a low back disability is unrelated to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2009 of the criteria for establishing service connection for a low back disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2010.  Nothing more was required.  
VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service treatment records, private treatment records, claims submissions, and lay statements have been associated with the record.  In July 2013 and February 2014 VA sent additional duty to assist letters to the Veteran notifying him to submit an additional outstanding records or to submit written authorization on VA Form 21-4241 for VA to obtain any such records.  

The Veteran claims that his service treatment records in the claims file are incomplete and the missing records would support his claim that he injured his back while moving weapons.  See, e.g., March 2010 statement.  In December 2009, the National Personnel Records Center (NPRC) confirmed that it did not have the Veteran's service treatment records and that the records were fire related.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

VA examinations and opinions dated in December 2010, July 2013, April 2014, June 2014, July 2014, and May 2015 are of record.  The Veteran has questioned the adequacy of the examinations.  See, e.g., February 2011 Form 9 Appeal, and November 2013 statement.  In the October 2014 remand the Board found that VA examinations and opinions dated in December 2010, July 2013, April 2014, June 2014, and July 2014 were inadequate to the extent that they were based on an inaccurate factual premise that the Veteran did not have a back injury during service.  In the October 2014 remand, the Board determined that a low back injury in service is established based on competent and credible statements provided by the Veteran and his sister.  The Board requested that a VA opinion be obtained and the examiner both presume that the Veteran injured his low back during service and consider the totality of the evidence of record.  

Subsequently, the Veteran was afforded a VA examination in May 2015, and the examiner rendered the requested opinion.  In June 2015, the Veteran questioned the adequacy of the May 2015 VA opinion, contending that the examiner was biased, did not listen to him, did not accurately represent his account of being a police officer for 30 years, and did not review with him his report that in 1950 he was run over by the carriage of a 40 mm weapon.  He contended that he never had an appropriate VA examination.  His representative in a June 2015 argued that the May 2015 VA examiner did not perform neurological testing to test functioning to determine specific impairment.

The Board finds the May 2015 VA examination and opinion to be fully adequate upon which to decide the Veteran's claim of service connection for a low back disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and her opinion as to whether the Veteran's current low back was related to service is based on a thorough rationale that considers both the medical and lay evidence of record.  

Lastly, during the May 2013 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disabilities such as arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As the Veteran's service treatment record appear to be incomplete, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis has been undertaken with this heightened duty, but the legal standard for proving a claim of service connection does not change.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) (citing O'Hare, the caselaw does not lower the standard for proving a claim of service connection).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.

The Veteran contends that he has had back problems since he injured his low back during service in June 1950, in Okinawa, when an aircraft weapon inadvertently rolled off and stroked him, causing him to wrench his back.  He claims he also experienced back spasms while trying to rescue a fellow serviceman from drowning in the South China Sea.  See, e.g., November 2009 claim, July 2015 statement, and May 2013 Board hearing transcript.  The Veteran also explained that in 1962 he was employed as a police officer because the work was less physically demanding than his previous work as an electrician.  See April 2011 statement.  

The Veteran's relative and former coworker stated that the Veteran had problems with his lower back in the early 1960s, which he at the time attributed to his inservice injury.  See February 2010 lay statement. 

Service treatment records in April 1951 show that the Veteran had low back pain.  His diagnosis was prostatitis.  On the November 1952 separation examination the Veteran's spine was evaluated as normal and the examiner noted that there were no serious injuries during active service.  

After service, in a letter in September 1975 a private medical doctor noted that the Veteran had back pain and numbness in his left thigh that started in July.  The doctor opined the Veteran had a central nervous system lesion.  In September 1975 private medical records show that the Veteran had pain in his left lower lumbar area following a twisting injury.  The examiner determined that in addition to neurological problems the Veteran had a herniated disc at L4-5 or L5-S1 on the left side.  An EMI in October 1975 shows the Veteran had a small infarct in the left anterior frontal region.  In December 1977 the records show that the Veteran was in a motor vehicle accident and was struck from behind.  He complained of a backache.  The records in September 1980 show that a myelogram in February 1980 revealed a ruptured disc.  It also was noted that the Veteran reported that he was hit on the head in 1971 at work.  The examiner stated that it was conceivable that his head injury had something to do with his weakness in the right lower extremity.  In March 1982, the records show the Veteran had difficulty with low back pain for at least ten years.  

In April 1997, the Veteran had another motor vehicle accident and injured his spinal cord.  See February 2008 private medical record.  In November 1997 the Veteran underwent a lumbar discectomy due to a ruptured disc.  In March 2001 the records show he had spondylosis compression of the lumbar spinal cord.  An X-ray report in January 2004 shows degenerative disc disease of the lumbar spine.  A private medical record in January 2009 shows that the Veteran slipped and fell over backwards.  X-ray showed multilevel degenerative disc disease and a MRI showed multifactorial stenosis.  On the Veteran's most recent VA examination in May 2015 his diagnoses included degenerative arthritis of the spine, intervertebral disc syndrome, and degenerative disc disease.  

As such, the Veteran has a current low back disability.  The evidence also establishes that there was no arthritis for many years after service.  In particular, there is no evidence that arthritis was manifested within one year of service.  Therefore, service connection on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The remaining questions are whether there is evidence of an inservice occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury.  As discussed earlier, although the service treatment records do not document the back injury described by the Veteran, the Board in the October 2014 remand determined that he had a low back injury in service based on the competent and credible statements that he provided and the fact that his reports largely were internally consistent with one another.  
As to whether there is competent evidence of a nexus between the current back disability and the inservice back injury, there are both positive and negative opinions of record.  

The positive opinions consist of statements and testimonies given by the Veteran's wife and sister, both of whom are nurses.  In a statement in March 2010, the Veteran's wife indicated that she met the Veteran in 1951 and they were married in 1954.  She notice that he had a slight limp during service.  He suffered from acute exacerbations of low back pain.  In May 2013 his wife testified that approximately in 1968 the Veteran saw a doctor for his back pain and was diagnosed as having a ruptured disc.  Although she stated that the Veteran had weakness from a previous injury, she clarified that neither this doctor nor any other doctor related the Veteran's back disability to the injury that the Veteran described he had in service.  The Veteran's sister also testified that she noticed the Veteran had a limp in service, which has gotten worse since service.  

The negative opinions include VA examinations and opinions dated in December 2010, July 2013, April 2014, June 2014, and July 2014.  While all found no nexus between the Veteran's low back disability and service, the Board in the October 2014 remand found all these opinions to be inadequate as each opinion proceeded from the factual premise that the Veteran did not actually injure his low back during service.  Thus, these opinions need not be further considered.  As discussed earlier the Board instructed that another VA opinion be obtained and that the examiner accept as true the Veteran's lay statements and testimony regarding the low back injury he described that he incurred in service.  

Subsequently such an opinion was provided on VA examination in May 2015.  The examiner accepted the fact that the Veteran was run over by artillery barrel in 1950 and has complained of back pain since then.  She reviewed his medical history since service, to include the 1997 laminectomy, and intervening back injuries due to motor vehicle accidents in 1977 and in 1997.  The examiner considered the Veteran's long career as a police officer, noting that he stated he had to "do it all", including both physical and sedentary work.  After reviewing the claims folder and examining the Veteran she concluded that when all the above factors are considered the evidence does not support a 50 percent or greater chance that the Veteran's current back disability is related to his presumed back injury during service.  Although she stated that the presumed back injury was in 1951, this appears to be a typographical error as based on the context of her opinion she was referring to the Veteran's "presumed" and self-reported low back injury when he was run over by an artillery barrel in 1950 rather than his complaints in 1951 of low back pain associated with prostatitis.  The May 2015 VA examiner's rationale was based on the following factors: there were no complaints of back problems noted on the 1952 separation examination from service, the Veteran's assertions of continuity of symptomatology are outweighed by his 30 years of doing physical and sedentary work as a police officer, and his back disability has a degenerative component partially due to aging that is compounding his current back condition.  Thus, the examiner concluded that the Veteran's current back condition is less likely than not related to his back injury in service.

As presented above, review of the record shows that there are medical opinions which are favorable and not favorable to the claim on appeal.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable May 2015 VA opinion.  The Board rejects the favorable opinions that were provided by medical professionals in the Veteran's family as they are unsupported by a reasoning or rationale.  His wife and sister provided generalized statements indicating that his low back disability was related to service based on continuity of symptomatology.  Mere conclusory statements are insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the May 2015 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's low back disability, history and relevant longitudinal complaints in proffering her opinion.  Her opinion was based on the total of the evidence and demonstrated a comprehensive understanding of the Veteran's history of extensive low back problems. 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the lay statements of record and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has experienced low back pain are credible.  However, the Veteran's statements that his current low back disability is related to his low back injury during service are outweighed by the May 2015 VA examiner's opinion that the Veteran's current back disability is less likely than not related to his back injury in service.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's low back disability, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current low back disability is related to service, the onset and etiology of this disability is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Whether the Veteran has a low back disability that is related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

In April 2010 the Veteran submitted an Internet article by Dr. A.H.W., from an orthopedic neurology facility in Charlotte, North Carolina, defining low back pain as chronic if it persists for 3 months.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the article submitted by the Veteran do not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value. 

Arthritis is included among the chronic diseases under 38 U.S.C.A.  1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Veteran's assertions of continuity of symptomatology pertaining to his low back disability are outweighed by the May 2015 VA opinion for the reasons discussed above.  

In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability is denied. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


